UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8141


MARION LEON BEA,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00486-TSE-TCB)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Leon Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Leon Bea seeks to appeal the district court’s

order denying his motion for reconsideration of the district

court’s    order     denying    relief    on    his    28     U.S.C.    § 2254     (2006)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate     of     appealability.              28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).       A certificate       of    appealability         will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                    A prisoner satisfies

this    standard     by   demonstrating        that    reasonable       jurists    would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.   2001).    We    have    independently          reviewed     the

record and conclude that Bea has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and   argument       would    not    aid     the   decisional

process.

                                                                              DISMISSED

                                          2